Appeal by employer and insurance carrier from an award in favor of claimant. Appellants contend that the Board erred in determining the extent of claimant’s disability, and also erred as to the wage rate. The employer was engaged in the poultry business and claimant was injured in the course of his employment. Appellants paid compensation to October 29, 1935, and during the course of the proceedings offered claimant $1,750 in settlement of his claim which the State Industrial Board disapproved. The evidence sustains the finding of the Board as to partial disability of claimant and also the wage rate as fixed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.